DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 10/04/2021 have been entered.
Per the 10/04/2021 amendment:
Claims 1, 3-5, 7-8 11-17 and 19 are currently amended.
Claims 6 and 18 are cancelled.
Claims 1-5, 7-17 and 19 are now pending.

Response to Arguments

Applicant’s arguments, see pages 7-10 of Remarks, filed 10/04/2021, with respect to the obviousness rejection have been fully considered and are persuasive.  The rejection of claims 1-5, 7-17 and 19 have been withdrawn. 

Allowable Subject Matter

Claims 1-5, 7-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 1, namely “each node in the plurality of nodes is associated with a different duration of alternating periods”, overcomes previously cited prior art by clarifying that the each node in the network has a different alternating period. Prior art discloses alternating periods, but it does not disclose a plurality of nodes each with a unique duration of alternating periods. Further, prior art is directed towards determining if resources are available, while the instant invention monitors traffic in order to understand network conditions. By marking packets based on unique intervals, network conditions can be more accurately monitored and calculated as disclosed further in independent Claim 4. For these reasons, independent claims 1, 4, 8 and 11 are allowable. Claims 2-3, 5, 7, 9-10, 12-17 and 19 are allowable for depending upon allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412         

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412